Order filed August 20, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00649-CV
                                    ____________

              IN THE INTEREST OF K.M.L.H aka K.M.H., a Minor Child


                       On Appeal from the 315th District Court
                                Harris County, Texas
                         Trial Court Cause No. 2011-04282J


                                       ORDER

       This is an accelerated appeal from a judgment in a suit in which the termination of
the parent-child relationship is at issue (“parental termination case”). Appellant’s brief
was due August 13, 2012. No brief has been filed.

       Unless appellant files a brief with the clerk of this court within 10 days of the date
of this order, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                          PER CURIAM